EXHIBIT SETTLEMENT AGREEMENT AND RELEASE THIS SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is made this25 day of March, 2008 (“Agreement Date”), by and among Michael Daly, Chapter 7 Trustee for Estate of Entrata Communications Corporation (“Entrata”), Citel Technologies, Inc. (“Citel”), MCK Communications, Inc. (now known as Needham (Nevada) Corp.) (“MCK”) and Verso Technologies, Inc. (“Verso”), all of whom are collectively referred to as the “Parties”. WHEREAS, Entrata is a debtor under Chapter 7 of the United States Bankruptcy Code, case number 03-34157, in the United States Bankruptcy Court for the District of Connecticut (the “Bankruptcy Court”); WHEREAS, Entrata has filed a civil action against Verso and Citel in the Norfolk County Superior Court, known as Michael Daly, Chapter 7 Trustee for Estate of Entrata Corporation v. Verso Technologies, Inc., et al., C.A. No. 08-00394 (the “Verso Action”); WHEREAS, Verso disputes that it is liable to Entrata the Parties acknowledge the amount of Entrata’s claim being settled hereunder is alleged to be Seven Hundred Fifty Thousand Dollars ($750,000.00) plus 12% interest from February 1, 2002 plus Seventy Nine Thousand Forty-Nine Dollars and six cents ($79,049.06) for attorneys’ fees (the “Verso Claim”); WHEREAS, Entrata has filed a civil action against MCK Communications, Inc., and others in the Norfolk County Superior Court, known as Entrata Communications Corporation v. Superwire Corporation, et al., C.A. No. 02-00281 (the “MCK Action”); WHEREAS, the Parties desire to enter into this Agreement to fully and finally resolve, settle and satisfy their rights with respect to all claims, contentions and disputes between them, upon the terms and conditions more fully set forth herein; NOW, THEREFORE, in consideration of these covenants and the mutual promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: 1.Bankruptcy Court Approval.Promptly after the Agreement Date, the Trustee shall file on behalf of Entrata a motion with the Bankruptcy Court seeking the Bankruptcy Court’s order approving the terms of this Agreement on an expedited basis. 2.Cash
